DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species B in the reply filed on 10/20/22 is acknowledged.
3.	Claims 33-40, 43 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/22.
Claim Objections
4.	Claim 8 is objected to because of the following informalities:  the limitation “X is selected from the group consisting of an organosilyl group or a tert-butyl group” in lines 8-9 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “X is selected from the group consisting of an organosilyl group and a tert-butyl group”.  Appropriate correction is required.
5.	Claim 14 is objected to because of the following informalities:  the limitation is missing a period.  Appropriate correction is required.
6.	Claim 17 is objected to because of the following informalities:  the limitation “phosphate selected from allyl-type, vinyl-type, styrenic-type and (meth)acrylic-type monomers bearing a phosphonate moiety”  is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “phosphate selected from allyl-type, vinyl-type, styrenic-type or (meth)acrylic-type monomers bearing a phosphonate moiety”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation ”and/or initiator” in line 2 is not clear whether it is the same initiator or different initiator as recited in claim 1 from which it depends. For the purpose of this Office Action, the limitation has been interpreted as “and/or the initiator”. 
9.	Claim 10 recites the limitation "the crosslinking agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a crosslinking agent".
10.	Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
11.	Claim 21 recites the limitation "the crosslinking agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a crosslinking agent".
12.	Claim 22 recites the limitation "the crosslinking agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a crosslinking agent".
13.	Claims 41, 42, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
14.	Claim 41 recites the limitation "the reactive additive" in lines 4 and 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a reactive additive". Claims 42 and 44 are rejected as depending from claim 41.
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claim(s) 1-3, 10, 23-32, 41, 44, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 2004/0161667).
Regarding claim 1, Fukuzawa discloses a bipolar electrode for a lithium battery(abstract, [0049]), wherein said bipolar electrode comprises: a) a current collector comprising a conductive material foil having a thickness from 1 to 100 μm ([0077]-[0078]) which is within the claim range of 10 nm to 100 μm, thus reading on the limitation and two opposing primary surfaces(claim 1).
Continuing with claim 1, Fukuzawa discloses b) a negative electrode layer and a positive electrode layer respectively deposited on the two primary surfaces, each in contact with a primary surface of said conductive material foil(claim 1), wherein the positive electrode layer comprises a mixture of particles of a cathode active material and a quasi-solid or solid-state electrolyte ([0079]) and the electrolyte comprises a mixture of a nitrile ([0087]) and a polymer([0084-[0089]), wherein the polymer is a polymerization or crosslinking product of a reactive additive comprising (i) a first liquid solvent that is polymerizable(organic solvent selecting at least one kind from or mixing two or more kinds  [0087]), (ii) an initiator or curing agent([0135]), and (iii) a lithium salt([0086]), adjusting solvent amounts (Example 1) but does not explicitly disclose wherein the first liquid solvent occupies from 1% to 99% by weight of the total weight of the reactive additive.
It would have been obvious to one of ordinary skill in the art to modify the electrolyte of Fukuzawa with  the first liquid solvent occupies from 1% to 99% by weight of the total weight of the reactive additive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa further discloses the nitrile is selected from  acetonitrile([0104]),  and the first liquid solvent is selected from the group consisting of ethylene carbonate ([0104]).
Regarding claim 3, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa discloses  the negative electrode layer comprises a lithium metal layer or a layer of a mixture of particles of an anode active material and a quasi-solid or solid-state electrolyte and the electrolyte comprises a polymer([0094]), which is a polymerization or crosslinking product of a reactive additive, wherein the reactive additive comprises (i) a third liquid solvent that is polymerizable, (ii) an initiator or curing agent, and (iii) a lithium salt ([0094], [0144]), adjusting solvent amounts ([0144]) but does not explicitly disclose wherein the third liquid solvent occupies from 1% to 99% by weight of the total weight of the reactive additive.
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Fukuzawa,  the third liquid solvent occupies from 1% to 99% by weight of the total weight of the reactive additive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Continuing with claim 3, Fukuzawa discloses wherein the third liquid solvent is the same as or different from the first liquid solvent ([0094], [0144]), a nitrile ([0104]) but does not explicitly disclose the electrolyte comprises from 0% to 50% by weight of a nitrile.
It would have been obvious to one of ordinary skill in the art to provide the electrolyte of Fukuzawa with the electrolyte comprises from 0% to 50% by weight of a nitrile, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 10, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa does not explicitly disclose the lithium salt occupies 0.1%-30% by weight and a crosslinking agent and/or the initiator occupies 0.1-50% by weight of the reactive additive.
It would have been obvious to one of ordinary skill in the art to modify the electrolyte of Fukuzawa with the lithium salt occupies 0.1%-30% by weight and a crosslinking agent and/or the initiator occupies 0.1-50% by weight of the reactive additive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 23, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa further discloses said initiator is selected from azobisisobutyronitrile([0139]).
Regarding claim 24, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa further discloses  said lithium salt is selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), or bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2) ([0086]).
Regarding claim 25, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa further discloses  the cathode comprises a cathode active material selected from lithium manganate (LiMn2O4), lithium iron phosphate (LiFePO4), or  lithium cobalt oxide (LiCoO2)([0080]).
Regarding claim 26, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa further discloses the negative electrode layer comprises an anode active material selected from the group consisting of: (e) lithium transition metal oxide, (f) carbon or graphite particles ([0095]).
Regarding claim 27, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa further discloses a bipolar lithium battery comprising at least two bipolar electrodes as defined in claim 1, wherein the at least two bipolar electrodes are connected in series in such a manner that an ion-permeable separator is disposed between the negative electrode layer of a bipolar electrode and the positive electrode layer of a neighboring bipolar electrode(claim 1, [0013], [0096]-[0097]).
Regarding claim 28, Fukuzawa discloses a bipolar lithium metal battery (abstract, [0049]) comprising at least two bipolar electrodes(claim 1), wherein at least one of the bipolar electrodes comprises (A) a current collector comprising a conductive material foil having two opposing primary surfaces([0077], claim 1); (B) a positive electrode layer deposited on one of the two primary surfaces, wherein the positive electrode layer comprises a mixture of particles of a cathode active material ([0079]), a nitrile ([0087]), and a quasi-solid or solid-state electrolyte ([0079]) and the electrolyte comprises a polymer([0084]-[0089]), which is a polymerization or crosslinking product of a reactive additive comprising (i) a first liquid solvent that is polymerizable(organic solvent selecting at least one kind from or mixing two or more kinds  [0087]), (ii) an initiator or curing agent([0135]), and (iii) a lithium salt([0086]), adjusting solvent amounts (Example 1) but does not explicitly disclose wherein the first liquid solvent occupies from 1% to 99% by weight of the total weight of the reactive additive.
It would have been obvious to one of ordinary skill in the art to modify the electrolyte of Fukuzawa with  the first liquid solvent occupies from 1% to 99% by weight of the total weight of the reactive additive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Continuing with claim 28, Fukuzawa discloses  (C) initially no lithium metal deposited on the other of the two primary surfaces(negative electrode aimed active material such as carbon [0095]); wherein the at least two bipolar electrodes are connected in series in such a manner that an ion-permeable separator is disposed between the negative electrode layer of a bipolar electrode and the positive electrode layer of a neighboring bipolar electrode([0013], [0096]-[0097]).
Regarding claim 29, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa further discloses  the separator comprises the quasi-solid or solid-state electrolyte([0096]-[0114]).
Regarding claim 30, Fukuzawa discloses all of the claim limitations as set forth above.  Fukuzawa discloses a bipolar lithium battery comprising at least two bipolar electrodes as defined in claim 3, wherein the at least two bipolar electrodes are connected in series in such a manner that an ion-permeable separator is disposed between the negative electrode layer of a bipolar electrode and the positive electrode layer of a neighboring bipolar electrode (claim 1, [0013], [0096]-[0097]).
Regarding claim 31, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa further discloses the bipolar lithium battery of claim 27, which is  a lithium-ion battery([0049]).
Regarding claim 32, Fukuzawa discloses all of the claim limitations as set forth above.  Fukuzawa further discloses the bipolar lithium battery of claim 28, which is a lithium metal secondary battery ([0049]).
Regarding claim 41, Fukuzawa discloses a method of producing a bipolar electrode (Example 1), the method comprising: 
A) Mixing particles of a cathode active material, a conductive additive, and a reactive liquid electrolyte to form a reactive cathode layer and depositing the reactive cathode layer to a primary surface of a current collector, wherein a reactive additive comprises (i) a first liquid solvent that is polymerizable, (ii) an initiator and/or curing agent, and (iii) a lithium salt dissolved in the first liquid solvent([0079], [0084], [0086]-[0087], [0134]-[0135], [0142]), wherein the cathode active material occupies 85 wt % (example 1, [0186]-[0187]) which is within the claim range from 35% to 95% by weight based on the total weight of the reactive cathode layer, thus reading on the limitation, an organic solvent (plasticizer) such as an aprotic solvent obtained by selecting at least one kind from or mixing two or more kinds of: cyclic carbonates, linear carbonates, ethers, lactones, nitryls such as acetonitrile([0087]) but does not explicitly disclose a reactive cathode layer comprises a nitrile.
It would have been obvious to one of ordinary skill in the art to provide the method of Fukuzawa with a reactive cathode layer comprises a nitrile since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. 
Continuing with claim 41, Fukuzawa discloses B) Mixing particles of an anode active material, a conductive additive, and a reactive liquid electrolyte to form a reactive anode layer and depositing the reactive anode layer to a second primary surface of the current collector, wherein a reactive additive comprises (i) a third liquid solvent that is polymerizable, (ii) an initiator and/or curing agent, and (iii) a lithium salt dissolved in the third liquid solvent([0094], [0143]-[0145]), wherein the anode active material occupies 90 wt % ([Example 1, [0192]-[0193]) which is within the claim range from 35% to 95% by weight based on the total weight of the reactive anode layer, thus reading on the limitation.
Continuing with claim 41, Fukuzawa discloses  C) partially or totally polymerizing the first solvent and the third solvent to obtain the bipolar electrode([0135], [0144]).
Regarding claim 44, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa further discloses  the procedure of polymerizing and/or crosslinking comprises exposing the reactive additive to heat([0145]).
Regarding claim 46, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa further discloses  the at least one of the bipolar electrodes also includes a lithium metal-protecting layer deposited on the other of the two primary surfaces([0077]).
18.	Claim(s) 4, 11, 12, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 2004/0161667) as applied to claim 1 above, in view of Lee et al. (US 5,952,126).
Regarding claim 4, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa does not explicitly disclose  the electrolyte further comprises a second liquid solvent wherein the second liquid solvent has a higher flash point, a lower vapor pressure, a lower dielectric constant, or a lower solubility of the lithium salt as compared with the first liquid solvent.
Lee teaches a polymer solid electrolyte comprises a polymer matrix, a polymerization initiator and an electrolyte solution(Col. 3, lines 20-22). Lee teaches the electrolyte solution can include a solvent and preferably, the solvent includes a non-aqueous solvent with high dielectric constant or a non-aqueous solvent (first solvent) and a second solvent having an amide group(Col. 3, lines 22-26).  Lee teaches the polymer solid electrolyte has excellent conductivity and can easily be processed due to its good mechanical property(abstract). Lee teaches the electrolyte further comprises a second liquid solvent wherein the second liquid solvent has a lower dielectric constant as compared with the first liquid solvent(Col. 3, lines 23-26).  
It would have been obvious to one of ordinary skill in the art to modify the electrolyte of Fukuzawa with a second liquid solvent wherein the second liquid solvent has a lower dielectric constant as compared with the first liquid solvent as taught by Lee in order to provide a polymer solid electrolyte has excellent conductivity and can easily be processed due to its good mechanical property.
Regarding claim 11, modified Fukuzawa discloses all of the claim limitations as set forth above.  Modified Fukuzawa further discloses  the second liquid solvent is not polymerized or is polymerized to a lesser extent as compared to the first liquid solvent(Lee, Col. 4, lines 1-28).
Regarding claim 12, modified Fukuzawa discloses all of the claim limitations as set forth above. Modified Fukuzawa further discloses the second liquid solvent is selected from the group consisting of ethylene carbonate, wherein the second liquid solvent is different than the first liquid solvent(Fukuzawa [0104]).
Regarding claim 21, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa does not explicitly disclose a crosslinking agent comprises a compound having at least one reactive group selected from a hydroxyl group, an amino group, an imino group, an amide group, an acrylic amide group, an amine group, an acrylic group, an acrylic ester group, or a mercapto group in the molecule.
Lee teaches a polymer solid electrolyte comprises a polymer matrix, a polymerization initiator and an electrolyte solution(Col. 3, lines 20-22). Lee teaches the electrolyte solution can include a solvent and preferably, the solvent includes a non-aqueous solvent with high dielectric constant or a non-aqueous solvent (first solvent) and a second solvent having an amide group(Col. 3, lines 22-26).  Lee teaches the polymer solid electrolyte has excellent conductivity and can easily be processed due to its good mechanical property(abstract). Lee teaches a crosslinking agent comprises a compound having at least one reactive group selected from an acrylic group in the molecule(Col. 3, lines 58-63).
It would have been obvious to one of ordinary skill in the art to use in the electrolyte of Fukuzawa, a crosslinking agent comprises a compound having at least one reactive group selected from an acrylic group in the molecule a taught by Lee as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 22, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa does not explicitly disclose  a crosslinking agent is selected from poly(diethanol) diacrylate, poly(ethyleneglycol)dimethacrylate, poly(diethanol) dimethylacrylate, poly(ethylene glycol) diacrylate, or a combination thereof.
Lee teaches a polymer solid electrolyte comprises a polymer matrix, a polymerization initiator and an electrolyte solution(Col. 3, lines 20-22). Lee teaches the electrolyte solution can include a solvent and preferably, the solvent includes a non-aqueous solvent with high dielectric constant or a non-aqueous solvent (first solvent) and a second solvent having an amide group(Col. 3, lines 22-26).  Lee teaches the polymer solid electrolyte has excellent conductivity and can easily be processed due to its good mechanical property(abstract). Lee teaches a crosslinking agent is selected from poly(ethyleneglycol)dimethacrylate or poly(ethylene glycol) diacrylate(Col. 3, lines 58-63).
It would have been obvious to one of ordinary skill in the art to use in the electrolyte of Fukuzawa a crosslinking agent is selected from poly(ethyleneglycol)dimethacrylate or poly(ethylene glycol) diacrylate as taught by Lee as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
19.	Claim(s) 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 2004/0161667) in view of Lee et al. (US 5,952,126) as applied to claims 1 and 4 above, in further view of Harrup (US 2021/0043969).
Regarding claim 5, modified Fukuzawa discloses all of the claim limitations as set forth above. Modified Fukuzawa does not explicitly disclose  the first or the second liquid solvent comprises a flame retardant selected from an organic phosphorus compound, an inorganic phosphorus compound, a halogenated derivative thereof, or a combination thereof.
Harrup teaches to reduce the flammability of the electrolyte solution, organophosphorous compounds, such as phosphates and cyclic Pzs, have been investigated as an additive or co-solvent to the electrolyte solution ([0009]).
It would have been obvious to one of ordinary skill in the art to add to the electrolyte of modified Fukuzawa, the first or the second liquid solvent comprises a flame retardant selected from an organic phosphorus compound as taught by Harrup in order to reduce flammability.
Regarding claim 6, modified Fukuzawa discloses all of the claim limitations as set forth above. Modified Fukuzawa further discloses  the organic phosphorus compound  is selected from the group consisting of phosphates(Harrup [0009]).
Regarding claim 8, modified Fukuzawa discloses all of the claim limitations as set forth above. Modified Fukuzawa does not explicitly disclose the first or the second liquid solvent comprises a phosphoranimine having the structure of:

    PNG
    media_image1.png
    160
    239
    media_image1.png
    Greyscale

wherein R1, R2, and R3 are independently selected from the group consisting of alkyl, aryl, heteroalkyl, heteroaryl, halogen substituted alkyl, halogen substituted aryl, halogen substituted heteroalkyl, halogen substituted heteroaryl, alkoxy, aryloxy, heteroalkoxy, heteroaryloxy, halogen substituted alkoxy, halogen substituted aryloxy, halogen substituted heteroalkoxy, and halogen substituted heteroaryloxy functional groups, wherein R1, R2, and R3 are represented by at least two different substituents and wherein X is selected from the group consisting of an organosilyl group and a tert-butyl group.
Harrup teaches the electrolyte preferably comprises a phosphoranimine, a phosphazene, optionally a monomeric phosphorus compound, and the supporting lithium salt ([0045]). Harrup teaches a phosphoranimine having the structure of:

    PNG
    media_image1.png
    160
    239
    media_image1.png
    Greyscale

wherein R1, R2, and R3 are independently selected from the group consisting of alkoxy or  aryloxy functional groups, and wherein X is selected from the group consisting of an organosilyl group or a tert-butyl group(claims 1, 10, & 11).
It would have been obvious to one of ordinary skill in the art to use in the electrolyte of modified Fukuzawa, a phosphoranimine having the structure of:

    PNG
    media_image1.png
    160
    239
    media_image1.png
    Greyscale

wherein R1, R2, and R3 are independently selected from the group consisting of alkoxy and  aryloxy functional groups, and wherein X is selected from the group consisting of an organosilyl group or a tert-butyl group as taught by Harrup as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 9, modified Fukuzawa discloses all of the claim limitations as set forth above. Modified Fukuzawa further discloses  R1, R2, and R3 are each independently selected from the group consisting of an alkoxy group, and an aryloxy group(Harrup, claims 1, 10 & 11).
20.	Claim(s) 7, 15, 18,  and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 2004/0161667) in view of Lee et al. (US 5,952,126) as applied to claims 1 and 4 above, in view of Wu et al. (US 2017/0207486).
Regarding claim 7, modified Fukuzawa discloses all of the claim limitations as set forth above. Modified Fukuzawa does not explicitly disclose  the first or the second liquid solvent is selected from a phosphate, phosphonate, phosphinate, phosphine, or phosphine oxide having the structure of:

    PNG
    media_image2.png
    161
    186
    media_image2.png
    Greyscale

wherein R10, R11, and R12, are independently selected from the group consisting of alkyl, aryl, heteroalkyl, heteroaryl, halogen substituted alkyl, halogen substituted aryl, halogen substituted heteroalkyl, halogen substituted heteroaryl, alkoxy, aryloxy, heteroalkoxy, heteroaryloxy, halogen substituted alkoxy, halogen substituted aryloxy, halogen substituted heteroalkoxy, and halogen substituted heteroaryloxy functional groups, and the second liquid solvent is stable under an applied electrical potential no less than 4 V.
Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds ([0033]). Wu teaches liquid solvent is selected from a phosphate having the structure of:

    PNG
    media_image2.png
    161
    186
    media_image2.png
    Greyscale

wherein R10, R11, and R12, are independently selected from the group consisting of alkyl functional groups (trimethyl phosphate [0033]).
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of modified Fukuzawa,  liquid solvent is selected from a phosphate having the structure of:

    PNG
    media_image2.png
    161
    186
    media_image2.png
    Greyscale

wherein R10, R11, and R12, are independently selected from the group consisting of alkyl functional groups as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 15, modified Fukuzawa discloses all of the claim limitations as set forth above. Modified Fukuzawa does not explicitly disclose  the first or the second liquid solvent comprises a sulfone or sulfide selected from vinyl sulfone, allyl sulfone, alkyl vinyl sulfone, aryl vinyl sulfone, vinyl sulfide, TrMS, MTrMS, TMS, EMS, MMES, EMES, EMEES, or a combination thereof:

    PNG
    media_image3.png
    843
    768
    media_image3.png
    Greyscale

	Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds ([0033]).  Wu teaches solvent comprises a sulfone selected from EMS ([0033]).
	It would have been obvious to one of ordinary skill in the art to include in the electrode of modified Fukuzawa, the liquid solvent comprises a sulfone selected from EMS as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 18, modified Fukuzawa discloses all of the claim limitations as set forth above. Modified Fukuzawa does not explicitly disclose the first or the second liquid solvent comprises a phosphate, phosphonate, phosphonic acid, phosphazene, or phosphite selected from TMP, TEP, TFP, TDP, DPOF, DMMP, DMMEMP, tris(trimethylsilyl)phosphite (TTSPi), alkyl phosphate, triallyl phosphate (TAP), or a combination thereof, wherein TMP, TEP, TFP, TDP, DPOF, DMMP, DMMEMP, and phosphazene have the following chemical formulae:

    PNG
    media_image4.png
    734
    389
    media_image4.png
    Greyscale

wherein R=H, NH2, or C1-C6 alkyl.
	Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds ([0033]).  Wu teaches liquid solvent comprises a phosphate selected from TMP or TEP ([0033]).
	It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of modified Fukuzawa, liquid solvent comprises a phosphate selected from TMP or TEP as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 19, modified Fukuzawa discloses all of the claim limitations as set forth above. Modified Fukuzawa does not explicitly disclose  the first or the second liquid solvent comprises siloxane or silane selected from alkylsiloxane (Si—O), alkyylsilane (Si—C), liquid oligomeric silaxane (—Si—O—Si—), or a combination thereof.
Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds ([0033]).  Wu teaches liquid solvent comprises siloxane  selected from alkylsiloxane (Si—O) ([0058]).
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of modified Fukuzawa,  liquid solvent comprises siloxane  selected from alkylsiloxane (Si—O) as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
21.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 2004/0161667) as applied to claim 1  above, in further view of Juzkow (US 2020/0136187).
Regarding claim 13, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa  does not explicitly disclose the first liquid solvent is selected from the group consisting of fluorinated vinyl carbonates, fluorinated vinyl monomers, fluorinated esters, fluorinated vinyl esters, and fluorinated vinyl ethers and combinations thereof.
Juzkow teaches zero flammability electrolyte for lithium-ion cell(title).  Juzkow teaches solvent is selected from the group consisting of fluorinated esters (claim 5).
It would have been obvious to one of ordinary skill in the art to include in the electrolyte of  Fukuzawa, the liquid solvent is selected from the group consisting of fluorinated esters as taught by Juzkow in order to provide a non-flammable electrolyte.
22.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 2004/0161667) in view of Lee et al. (US 5,952,126) as applied to claims 1 and 4 above, in further view of Juzkow (US 2020/0136187).
Regarding claim 14, modified Fukuzawa discloses all of the claim limitations as set forth above. Modified Fukuzawa does not disclose  the second liquid solvent is selected from the group consisting of fluorinated vinyl carbonates, fluorinated vinyl monomers, fluorinated esters, fluorinated vinyl esters, and fluorinated vinyl ethers and combinations thereof.
Juzkow teaches zero flammability electrolyte for lithium-ion cell(title).  Juzkow teaches solvent is selected from the group consisting of fluorinated esters (claim 5).
It would have been obvious to one of ordinary skill in the art to include in the electrolyte of modified Fukuzawa, the liquid solvent is selected from the group consisting of fluorinated esters as taught by Juzkow in order to provide a non-flammable electrolyte.
23.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 2004/0161667) in view of Lee et al. (US 5,952,126), in  view of Wu et al. (US 2017/0207486) as applied to claims 1, 4,  and 15 above, in further view of  Carlson et al. (US 2016/0197675).
Regarding claim 16, modified Fukuzawa discloses all of the claim limitations as set forth above. Modified Fukuzawa does not explicitly disclose  the vinyl sulfone or sulfide is selected from ethyl vinyl sulfide, allyl methyl sulfide, phenyl vinyl sulfide, phenyl vinyl sulfoxide, allyl phenyl sulfone, allyl methyl sulfone, divinyl sulfone, or a combination thereof, wherein the vinyl sulfone does not include methyl ethylene sulfone and ethyl vinyl sulfone.
Carlson teaches compositions and methods for making gel electrolytes for batteries (abstract). Carlson teaches gel electrolyte composition may contain one or more non-aqueous solvents and/or aprotic solvents with non-limiting examples include glycerol, sorbitol, propylene glycol, ethylene glycol, dioxane, benzonitrile, allyl ethyl sulfone ([0019]).
It would have been obvious to one of ordinary skill in the art to provide the electrolyte of modified Fukuzawa with the vinyl sulfone is selected from allyl methyl sulfone as taught by Carlson as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
24.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 2004/0161667) in view of Lee et al. (US 5,952,126) as applied to claims 1 and 4 above, in view of Kishi et al. (US 2007/0026318).
Regarding claim 17, modified Fukuzawa discloses all of the claim limitations as set forth above. Modified Fukuzawa does not explicitly disclose  the first or the second liquid solvent comprises a phosphate selected from allyl-type, vinyl-type, styrenic-type or (meth)acrylic-type monomers bearing a phosphonate moiety.
Kishi teaches a nonaqueous electrolyte containing an ionic liquid and allyl phosphate ([0022]-[0023]).  Kishi teaches in order to obtain the flame retardancy as high as possible, it is desirable for the nonaqueous electrolyte not to contain organic solvents other than diethyl allyl phosphate ([0074]).
It would have been obvious to one of ordinary skill in the art to provide the electrolyte of modified Fukuzawa with liquid solvent comprises a phosphate selected from allyl-type as taught by Kishi in order to obtain high flame retardancy.
25.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 2004/0161667) as applied to claim 1  above, in view of Lin et al. (US 2007/0141461).
Regarding claim 20, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa does not explicitly disclose  the reactive additive further comprises an amide group selected from N,N-dimethylacetamide, N,N-diethylacetamide, N,N-dimethylformamide, N,N-diethylformamide, or a combination thereof.
Lin teaches a polymer electrolyte composition for a lithium polymer secondary battery according to the present invention includes: (A) an electrolyte polymer precursor consisting of (1) a modified-bismaleimide oligomer (2) a polymerizable monomer or oligomer thereof, which can from a copolymer with (1); (B) a mixture solvent containing at least two solvents selected from a first type of solvent having an extremely high dielectric constant and a high viscosity, and a second type of solvent having a lower dielectric constant and a low viscosity, e.g. ethylene carbonate (EC), propylene carbonate (PC) and γ-butyrolactone (GBL) which have an extremely high dielectric constant; (C) a lithium dissociable salt such as LiPF6, and LiBF4, etc.; (D) a free radical initiator; and (E) additives, such as the common additives including vinylene carbonate, sulfites, sulfates, phosphonates, or derivatives thereof([0006]).  Lin teaches a gel polymer electrolyte is free of the problem of electrolyte leakage ([0005]).  Lin teaches the reactive additive further comprises an amide group selected from N,N-dimethylacetamide or N,N-dimethylformamide([0028]).
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Fukuzawa, the reactive additive further comprises an amide group selected from N,N-dimethylacetamide or N,N-dimethylformamide as taught by Lin in order to provide an electrolyte free of the problem of electrolyte leakage.
26.	Claim(s)  42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 2004/0161667) as applied to claim 41 above, in view of Takagi (US 2010/0062328).
Regarding claim 42, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa does not explicitly disclose step (A) further comprises adding particles of an inorganic solid electrolyte powder in the cathode or in the anode.
Takagi teaches for the electrode element, it is possible to use a bipolar electrode element which includes a collector, and a positive electrode layer and a negative electrode layer formed on the opposite surfaces of the collector([0017]).  Takagi teaches each of the positive electrode layer 11 b and the negative electrode layer 11 c also contains a conductive agent, a binder, an inorganic solid electrolyte for increasing ionic conduction, a polymer gel electrolyte, a polymer electrolyte, an additive or the like as required([0031]).
It would have been obvious to one of ordinary skill in the art to include in the method of Fukuzawa, step (A) further comprises adding particles of an inorganic solid electrolyte powder in the cathode or in the anode as taught by Takagi in order to increase ionic conduction.
27.	Claim(s)  45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 2004/0161667) as applied to claim 1 above, in view of He et al. (US 9,368,831) as cited in IDS dated 3/19/21.
Regarding claim 45, Fukuzawa discloses all of the claim limitations as set forth above. Fukuzawa does not explicitly disclose  one or both of the primary surfaces is coated with a layer of graphene or expanded graphite material having a thickness from 1 nm to 50 μm, and wherein one or both of the negative electrode layer and the positive electrode layer are in physical contact with said layer of graphene or expanded graphite material.
He teaches lithium secondary batteries containing non-flammable quasi-solid electrolyte (title).  He teaches the rechargeable lithium cell may further comprise a cathode  current collector selected from aluminum foil, carbon- or graphene-coated aluminum foil, stainless steel foil or web, carbon- or graphene-coated steel foil or web, carbon or graphite paper, carbon or graphite fiber fabric, flexible graphite foil, graphene paper or film, or a combination thereof(Col. 11 lines 19-24).  He teaches the lithium cell may further comprise an anode current collector selected from copper foil or web, carbon- or graphene-coated copper foil or web, stainless steel foil or web, carbon- or graphene-coated steel foil or web, titanium foil or web, carbon- or graphene-coated titanium foil or web carbon or graphite paper, carbon or graphite fiber fabric, flexible graphite foil, graphene paper or film, or a combination thereof(Col. 11, lines 27-33).
It would have been obvious to one of ordinary skill in the art to provide bipolar electrode of Fukuzawa with one or both of the primary surfaces is coated with a layer of graphene  and wherein one or both of the negative electrode layer and the positive electrode layer are in physical contact with said layer of graphene as taught by He as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Continuing with claim 41, modified Fukuzawa does not explicitly disclose primary surfaces coated with a layer of graphene having a thickness from 1 nm to 50 μm.
It would have been obvious to one of ordinary skill in the art to modify the bipolar electrode of modified Fukuzawa with a layer of graphene having a thickness from 1 nm to 50 μm,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724